Citation Nr: 0907269	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a fracture of L1, currently rated 40 percent.  

2.  Entitlement to an increased rating for left knee 
instability, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The Veteran had active duty from July 1978 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

This case was remanded by the Board in September 2007 for 
additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's September 2007 remand, the U.S. 
Court of Appeals for Veterans Claims (Court) held in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), that, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant's demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43-44. 

Although the appellant was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
the record does not reflect that he was given the specific 
notice required by Vazquez-Flores at any time during the 
appeal.  In this case, the record indicates that the Veteran 
has been unemployed for a number of years.  However, the 
notice he was provided did not request information regarding 
the effect his service-connected disabilities have on his 
ability to work.  Nor did the VA examiners in November 2003 
or August 2008 comment on the effect of the Veteran's 
disabilities on his ability to work.  

In addition, the record does not indicate that the RO or the 
AMC has specifically considered whether the Veteran's 
service-connected disabilities have resulted in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disabilities, such as might 
warrant referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  

The Board also observes that the VA examiner in August 2008 
referred to results of a neurological evaluation and 
treatment and physical therapy beginning in July 2006 
extending through January 2007.  The examiner also did not 
indicate whether the evaluation and treatment were by VA or 
private health care providers.  Nevertheless, those records 
would appear to be pertinent to the current appeal and are 
not associated with the claims file.  Thus, a remand is 
required to obtain those treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice complying 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, notify him that, to 
substantiate his claims, he should provide 
medical or lay evidence demonstrating that 
the disabilities at issue are worse or more 
severe than currently rated, and the effect 
that the disabilities have on his employment 
and daily life.  

2.  Ask the Veteran to furnish the names and 
addresses of all health care providers who 
have treated him for his lumbar spine or left 
knee disabilities since September 2003.  
After obtaining any needed signed 
authorization, request copies of the records 
of all evaluation and treatment identified by 
the Veteran and not already of record, in 
particular the neurological evaluation and 
physical therapy referred to by the August 
2008 VA compensation examiner.  Associate all 
records received with the claims file.  

3.  After the requested treatment records 
have been obtained, schedule the Veteran for 
an orthopedic examination to evaluate his 
lumbar spine and left knee disabilities.  The 
claims file must be reviewed by the examiner.  
The examiner's report should describe in 
detail all pertinent clinical findings and 
manifestations, to include the frequency of 
any incapacitating episodes and range of 
motion testing, with notation of the point at 
which pain begins, if any.  The examiner 
should indicate whether any ankylosis, or 
effective ankylosis, of the thoracolumbar 
spine is in a favorable or unfavorable 
position.  The examiner should also comment 
on the overall functional impairment 
resulting to each disability due to such 
factors as weakness, fatigability, 
incoordination, or pain on movement, and on 
the effect each disability has on the 
Veteran's daily life and on his 
employability.  All opinions should be 
supported by adequate rationale.  

4.  After the requested development has been 
completed, readjudicate the claims for 
increased ratings for the Veteran's lumbar 
spine and left knee disabilities, including 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).  If the claims are 
not granted to his satisfaction, provide him 
and his accredited representative with a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

